Lumpkin, J.
1. The demurrer was without merit, and was properly overruled.
2. The controlling question in this case was whether a wife had paid money to the creditor of her husband, with knowledge on the part of the creditor that it was her money. The charges on this subject, of which complaints were made, were not subject to the criticisms presented, nor do they furnish ground for reversal.
3. If fuller instructions had been desired, they should have been requested. Under the pleadings and evidence, the contention that the court failed or omitted to give certain charges does not require a new trial.

Judgment affirmed.


All the Justices concur.